Citation Nr: 1332308	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  11-08 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for right acromial joint arthrosis (right shoulder disability), currently rated as 20 percent disabling.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel




INTRODUCTION

The Veteran served on active duty from September 1983 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied increased ratings for the Veteran's right shoulder disability and bilateral hearing loss.  A January 2012 rating decision assigned a temporary 100 percent rating for the Veteran's right shoulder disability.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The January 2012 rating decision considered, among other evidence, a December 2011 right shoulder operative report, and notes from the Veteran's private treating physician dated in December 2011 and January 2012.  Because the identified private treatment records are not associated with the claims file, and are pertinent to the Veteran's claim, they must be obtained on remand.  Further, the record reflects that the Veteran had previously received ongoing treatment at VA facilities for each of the disabilities that are the subject of this appeal, but the most recent VA treatment records associated with the claims file are dated in October 2010.  Since the record suggests that VA treatment records relating to the issues on appeal exist but are not associated with the claims file, on remand, they must be obtained.  

Additionally, the Veteran was last examined by VA in April 2010, prior to his December 2011 right shoulder surgery.  Sufficient clinical evidence on which to base a decision as to the severity of the Veteran's right shoulder disability after his December 2011 surgery is not currently of record.  For this reason, on remand, an additional VA examination should be conducted.  

Finally, the Veteran's most recent VA audiology examination was also conducted in April 2010.  However, in a December 2011 statement, the Veteran's representative reported that the Veteran's hearing had decreased, resulting in increased social and occupational impairment since the April 2010 VA examination.  On the basis of the Veteran's report, the Board finds that an additional VA examination is required to determine the current severity of the Veteran's hearing loss.

Accordingly, the appeal is REMANDED for the following actions:

1.  After procuring authorization from the Veteran, obtain all outstanding treatment records relating to his December 2011 shoulder surgery; obtain any outstanding VA treatment records relating to evaluation and/or treatment of his right shoulder disability and/or hearing loss dated since October 2010.  All attempts to secure this evidence should be documented in the claims file.  If the records cannot be obtained, notify the Veteran as to the unavailable records, and explain the efforts taken to obtain them.  Give the Veteran an opportunity to respond.

2.  Afford the Veteran an appropriate VA examination to determine the current severity of his right shoulder disability.  The examiner should conduct all indicated tests, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion, i.e., the extent (in terms of degrees) of the Veteran's pain-free motion.  Any clinical or radiologic tests required for a complete examination should be conducted.  Any opinions offered by the examiner should be fully explained.

3.  Schedule the Veteran for a VA audiology examination to determine the current severity of his hearing loss.  The claims folder should be made available and reviewed by the examiner.  The examination should include puretone threshold testing (in decibels) and Maryland CNC testing.  The examiner should ask the Veteran to describe in detail his situations of greatest hearing difficulty and the impact that his hearing loss disability has on his occupational and social environments.  Any opinions offered by the examiner should be fully explained.

4.  Readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

